EXHIBIT 10.2

FIRST SUPPLEMENTAL INDENTURE, dated as of March 21, 2018 (this “Series 2016-1
Supplemental Indenture”), to the Series 2016-1 Supplement (the “Series 2016-1
Supplement”), dated as of October 27, 2016, by and among Sprint Spectrum Co LLC,
a Delaware limited liability company (the “Master Issuer”), Sprint Spectrum Co
II LLC, a Delaware limited liability company (“Co-Issuer II”), and Sprint
Spectrum Co III LLC, a Delaware limited liability company (“Co-Issuer III” and,
together with Co-Issuer II and the Master Issuer, the “Issuers”), and Deutsche
Bank Trust Company Americas, not in its individual capacity by solely as trustee
and as securities intermediary (the “Trustee”), to the base indenture, dated as
of October 27, 2016, by and among the Issuers and the Trustee, as amended by the
first supplemental indenture, dated as of March 12, 2018, by and among the
Issuers and the Trustee (and as further amended, modified or supplemented from
time to time exclusive of Series Supplements, the “Base Indenture”). Capitalized
terms used but not defined herein have the meanings given to such terms in the
Base Indenture.

WITNESSETH:

WHEREAS, pursuant to Section 5.8 of the Series 2016-1 Supplement, the Series
2016-1 Supplement may not be modified or amended except in accordance with the
terms of the Base Indenture;

WHEREAS, pursuant to Section 13.1(a)(iv) of the Base Indenture, the Issuers and
the Trustee may, without the consent of any Noteholder, the Control Party, the
Controlling Class Representative or any other Secured Party, enter into one or
more Supplements to the Base Indenture to correct any manifest error or defect
or to cure any ambiguity, defect or inconsistency or to correct or supplement
any provisions in the Base Indenture, in any Series Supplement or in any Notes,
or in the Guarantee and Collateral Agreement or any other Indenture Document to
which the Trustee is a party which may be inconsistent with any other provision
therein or with the final offering memorandum for any Series of Notes;

WHEREAS, pursuant to Section 13.1(a)(vii) of the Base Indenture, the Issuers and
the Trustee may, without the consent of any Noteholder, the Control Party, the
Controlling Class Representative or any other Secured Party, enter into one or
more Supplements to the Base Indenture to correct or supplement any provision
herein, in any Supplement, in the Guarantee and Collateral Agreement or any
other Indenture Document to which the Trustee is a party that may be
inconsistent with any other provision or to make consistent any other provisions
with respect to matters or questions arising under the Base Indenture, in any
Supplement, in the Guarantee and Collateral Agreement or any other Indenture
Document to which the Trustee is a party or with any offering memorandum for any
Series of Notes;

WHEREAS, the Issuers wish to amend the Series 2016-1 Supplement as set forth in
this Series 2016-1 Supplemental Indenture in accordance with and for the
purposes enumerated in Section 13.1(a)(iv) and Section 13.1(a)(vii) of the Base
Indenture; and

WHEREAS, the conditions set forth for entry into this Series 2016-1 Supplemental
Indenture pursuant to Article XIII of the Base Indenture have been satisfied.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties agree as follows:

1. Amendments to the Series 2016-1 Supplement. Effective as of the date hereof,
the following amendments are made to the Series 2016-1 Supplement:

 

1



--------------------------------------------------------------------------------

(a) Section 3.5(a) shall be amended by inserting the bold, underlined text and
deleting the bold, stricken text as follows:

(a) Series 2016-1 Class A Note Rate. From the Series 2016-1 Closing Date until
the Series 2016-1 Class A Outstanding Principal Amount has been reduced to zero,
the Series 2016-1 Class A Notes (after giving effect to all payments of
principal made to Noteholders as of the first day of each Interest Accrual
Period, or, if such day is not a Quarterly Payment Date, as of the following
Quarterly Payment Date, and also giving effect to repurchases and cancellations
of Series 2016-1 Class A Notes during such Interest Accrual Period) will accrue
interest at the Series 2016-1 Class A Note Rate. Such accrued interest will be
due and payable in arrears on each Quarterly Payment Date, from amounts that are
made available for payment thereof (i) on any related Quarterly Allocation Date
in accordance with the Priority of Payments, amounts on deposit in the
Collection Account and, if necessary, amounts on deposit in the Class A Notes
Interest Reserve Account and amounts available under the Interest Reserve
Letters of Credit to fund the Class A Notes Accrued Quarterly Interest Shortfall
and (ii) on such Quarterly Payment Date in accordance with Section 5.9 of the
Base Indenture, commencing on December 20, 2016; provided that in any event all
accrued but unpaid interest shall be due and payable in full on the Series
2016-1 Legal Final Maturity Date, on any Series 2016-1 Prepayment Date with
respect to a prepayment in full of the Series 2016-1 Class A Notes or on any
other day on which all of the Series 2016-1 Class A Outstanding Principal Amount
is required to be paid in full. Failure to pay the full amount of Series 2016-1
Class A Notes Accrued Quarterly Interest Amount that is due and payable on any
Quarterly Payment Date, which failure continues for five (5) Business Days after
an Authorized Officer of the Manager has Actual Knowledge thereof will be an
Event of Default, and to the extent any interest accruing at the Series 2016-1
Class A Note Rate is not paid when due, such unpaid interest will accrue
interest to the extent legally permissible at the Series 2016-1 Class A Note
Rate plus 2.0% per annum (the “Default Rate”). All computations of interest at
the Series 2016-1 Class A Note Rate shall be made on the basis of a year of 360
days and twelve 30-day months.

(b) Section 3.6(c) shall be amended by inserting the bold, underlined text and
deleting the bold, stricken text as follows:

(c) Payment of Class A Notes Accrued Quarterly Scheduled Principal Amount,
Quarterly Scheduled Principal Amounts and Quarterly Scheduled Principal
Deficiency Amounts.

(i) Class A Notes Accrued The Quarterly Scheduled Principal Amounts and any
Quarterly Scheduled Principal Deficiency Amount will be allocated in accordance
with Section 5.8 of the Base Indenture on each Quarterly Allocation Date in
accordance with the Priority of Payments, in the amount so available, and
failure to pay any Class A Notes Accrued Quarterly Scheduled Principal Amounts
in excess of available amounts in accordance with the foregoing will not be an
Event of Default.

(ii) The Quarterly Scheduled Principal Amounts and any Quarterly Scheduled
Principal Deficiency Amount will be due and payable on each Quarterly Payment
Date in accordance with Section 5.9 of the Base Indenture, in the amount so
available, and failure to pay any Quarterly Scheduled Principal Amounts in
excess of available amounts in accordance with the foregoing will not be an
Event of Default.

 

2



--------------------------------------------------------------------------------

(iii) If on any Quarterly Payment Date, the amount of funds on deposit in the
Collection Account that is available to pay the Quarterly Scheduled Principal
Amount and any Quarterly Scheduled Principal Deficiency Amount with respect to
the Series 2016-1 Class A-1 Notes on such Quarterly Payment Date is less than
the sum of (a) the Quarterly Scheduled Principal Amount due and payable, if any,
on the related Quarterly Payment Date and (b) the Quarterly Scheduled Principal
Deficiency Amount, if any, then on each subsequent Quarterly Payment Date, 100%
of funds available to pay the Series 2016-1 Class A Notes pursuant to clause
(ix) of the Priority of Payments will be paid to the Series 2016-1 Class A
Noteholders until the Class A Notes Accrued Quarterly Scheduled Principal Amount
and the Quarterly Scheduled Principal Deficiency Amount due and payable hashave
been paid in full. Failure to pay any Quarterly Scheduled Principal Amount or
any Quarterly Scheduled Principal Deficiency Amounts shall in excess of
available amounts in accordance with the foregoing will not be an Event of
Default provided all available funds in the Collection Account have been paid to
the Class A Noteholders in accordance with the Priority of Payments on the
applicable Quarterly Payment Date.

(c) Section 3.6(e) shall be amended by inserting the bold, underlined text and
deleting the bold, stricken text as follows:

(e) Class A Make-Whole Prepayment Premium.

In connection with any mandatory prepayment of any Series 2016-1 Class A-1 Notes
made during a Rapid Amortization Period pursuant to Section 3.6(d), or in
connection with any optional prepayment of any Series 2016-1 Class A Notes made
pursuant to Section 3.6(f), or any other payment or prepayment of principal
whatsoever (including pursuant to an Event of Default, mandatory or optional
prepayment or any Rapid Amortization Event) (each, a “Series 2016-1 Class A
Prepayment”), in each case prior to the Quarterly Payment Date in September
2020, (such date, a “Class A-1 Make-Whole End Date”), the Issuers shall pay, in
the manner described herein and in accordance with the Priority of Payments, the
Class A Make-Whole Prepayment Premium to the Series 2016-1 Class A Noteholders;
provided that no such Class A Make-Whole Prepayment Premium shall be payable, in
connection with (i) a Quarterly Scheduled Principal Amounts on the date
originally scheduled therefor on the Closing Date (regardless of whether the
Class A Notes are otherwise subject to a mandatory prepayment on such date, but
only in respect of the amount of such payment that is equal to the Quarterly
Scheduled Principal Amount due on such date) and (ii) payments in connection
with a Change of Control Offer. For the avoidance of doubt, no Class A
Make-Whole Prepayment Premium will be payable after the Class A-1 Make-Whole End
Date.

The “Class A Make-Whole Prepayment Premium” means the amount calculated by the
Manager on behalf of the Issuers equal to the sum of the present value of the
Remaining Scheduled Interest Payments discounted to the date of the relevant
payment or prepayment of the Tranche of the Series 2016-1 Class A Notes being
prepaid (the principal amount of the Series 2016-1 Class A Notes subject to such
payment or prepayment, the “Subject Principal Amount”), on a quarterly basis,
assuming a 360-day year consisting of twelve 30-day months, at the rate equal to
the sum of (x) with respect to any Tranche of the Series 2016-1 Class A Notes
being prepaid, the yield to maturity (adjusted to a quarterly bond-equivalent
basis) of the United States Treasury Security having a maturity closest to the
period equal to the remaining Weighted Average Life of

 

3



--------------------------------------------------------------------------------

such Tranche of Series 2016-1 Class A Notes as of the relevant date of
prepayment (the “Treasury Rate”) plus (y) 50 basis points (determined as of the
relevant Series 2016-1 Class A Make-Whole Premium Calculation Date). For the
avoidance of doubt, Class A Make-Whole Prepayment Premium shall include amounts
due in accordance with the first paragraph of this clause (e).

“Remaining Scheduled Interest Payments” means, with respect to the Subject
Principal Amount of the Series 2016-1 Class A Notes being prepaid, the remaining
payments of the interest thereon that would be due but for the prepayment of
such Subject Principal Amount from (and including) the date of such prepayment
to (and excluding) the relevantSeries 2016-1 Class A Anticipated Repayment Date,
assuming that the Subject Principal Amount of the OfferedSeries 2016-1 Class A
Notes being prepaid is applied to reduce the Class A Notes Quarterly Scheduled
Principal Amounts with respect to the applicable prepaid Tranche ratably for
each remaining Quarterly Payment Date and accordingly, in determining the
Remaining Scheduled Interest Payments (and resulting period over which interest
payments are foregone) in respect of such Subject Principal Amount, such
calculation will take into account the prepayment of the Subject Principal
Amount as allocated in this manner.

Failure to pay any Class A Make-Whole Prepayment Premium on any Quarterly
Payment Date (other than the Series 2016-1 Legal Final Maturity Date and any
other date on which the Series 2016-1 Class A Notes must be paid in full) is not
an Event of Default under the Indenture.

If the Series 2016-1 Class A Notes are accelerated or otherwise become due prior
to their Series 2016-1 Legal Final Maturity Date, in each case, as a result of
an Event of Default (including upon the occurrence of a bankruptcy or insolvency
event (including the acceleration of claims by operation of law)), the amount of
principal of, and premium on, the Series 2016-1 Class A Notes that becomes due
and payable shall equal 100% of the Series 2016-1 Class A Outstanding Principal
Amount on such date plus the Class A Make-Whole Prepayment Premium, determined
on such date as if such Series 2016-1 Class A Outstanding Principal Amount were
voluntarily prepaid as of such date, and shall constitute part of the Issuers’
Obligations under the Indenture and Obligations of the Guarantors under the
Guarantee and Collateral Agreement. Any Class A Make-Whole Prepayment Premium
payable above shall be presumed to be the liquidated damages sustained by each
Noteholder as the result of the early prepayment and the Issuers agree that it
is reasonable under the circumstances currently existing. The Class A Make-Whole
Prepayment Premium shall also be payable in the event the Series 2016-1 Class A
Notes (and/or the Indenture) are satisfied or released by foreclosure (whether
by power of judicial proceeding), deed in lieu of foreclosure or by any other
means, as if such satisfaction or release were an optional prepayment of the
Series 2016-1 Class A Notes so satisfied or released. THE ISSUERS EXPRESSLY
WAIVE (TO THE FULLEST EXTENT THEY MAY LAWFULLY DO SO) THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF THE FOREGOING PREMIUMS IN CONNECTION WITH ANY SUCH ACCELERATION. The Issuers
expressly agree (to the fullest extent they may lawfully do so) that: (A) the
Class A Make-Whole Prepayment Premium is reasonable and is the product of an
arm’s length transaction between sophisticated business people, ably represented
by counsel; (B) the Class A Make-Whole Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between Noteholders and the Issuers
giving

 

4



--------------------------------------------------------------------------------

specific consideration in this transaction for such agreement to pay the
prepayment premiums; and (D) the Issuers shall be estopped hereafter from
claiming differently than as agreed to in this paragraph. The Issuers expressly
acknowledge that their agreement to pay the Class A Make-Whole Prepayment
Premium to Noteholders as herein described is a material inducement to
Noteholders to purchase the Series 2016-1 Class A Notes.

(d) Section 3.6(f) shall be amended by inserting the bold, underlined text and
deleting the bold, stricken text as follows:

(f) Optional Prepayment of Series 2016-1 Class A Notes.

Subject to Section 3.6(e) and (g) of this Series Supplement, the Issuers may
optionally prepay the Outstanding Principal Amount of the Series 2016-1 Class A
NotesOutstanding Principal Amount (an “Optional Prepayment”) in whole on any
Business Day or in part on any Quarterly Payment Date (each, an “Optional
Prepayment Date”), without any obligation to prepay the Notes of another Series
or Tranche proportionately or otherwise, at a price equal to 100% of the
aggregate principal amount of the Series 2016-1 Class A Notes prepaid plus
accrued and unpaid interest, if any, to but excluding the applicable Optional
pPrepayment dDate; provided that any such Optional Prepayment at any time before
the applicable Class A Make-Whole End Date will also include the Class A
Make-Whole Prepayment Premium and that is specified as the Series 2016-1
Prepayment Date in the applicable Prepayment Notices; provided that the Issuers
shall not make any Optional Prepayment pursuant to this Section 3.6(f) in a
principal amount for any single prepayment of less than $5,000,000 on any
Quarterly Payment Date (except that any such prepayment may be in a principal
amount less than such amount if effected on the same day as any partial
mandatory prepayment or repayment pursuant to this Series Supplement); provided,
further, that no such Optional Prepayment may be made unless (i) the amount
allocable to the Class A-1 Series 2016-1 Class A Notes to be prepaid in
accordance with the Priority of Payments on the applicable Series 2016-1
Prepayment Date is sufficient to pay the principal amount of the Class A-1
Series 2016-1 Class A Notes to be prepaid and any Class A Make-Whole Prepayment
Premium required pursuant to Section 3.6(e), in each case, payable on the
relevant Series 2016-1 Prepayment Date; (ii) the amount that is allocable to the
Series 2016-1 Class A Outstanding Principal Amount of the Class A-1 Notes to be
prepaid in accordance with the Priority of Payments is sufficient to pay the
Class A Notes Accrued Quarterly Interest Amount to but excluding the relevant
Series 2016-1 Prepayment Date relating to the Series 2016-1 Class A Outstanding
Principal Amount of the Class A-1 Notes to be prepaid; (iii) the Issuers shall
reimburse the Back-Up Manager, the Manager and the Control Party, as applicable,
for any unreimbursed Collateral Protection Advances (in each case, with interest
thereon at the applicable Advance Interest Rate) and all other fees and amounts
then due and owing to the Back-Up Manager, the Manager and the Control Party, as
applicable; and (iv) only if such Optional Prepayment is a prepayment of the
Series 2016-1 Class A Notes in whole, the Issuers shall pay all Securitization
Operating Expenses and Spectrum Portfolio Maintenance Expenses payable in
connection with such prepayment to the extent allocable to the Series 2016-1
Class A Notes. The Issuers may prepay the Series 2016-1 Class AClass A-1 Notes
in full at any time regardless of the number of prior Optional Prepayments or
any minimum payment requirement. No Optional Prepayment may be made which
results in a failure to

 

5



--------------------------------------------------------------------------------

pay any Class A Notes Accrued Quarterly Scheduled Principal Amount on any
Class A Notes or any Quarterly Scheduled Principal Deficiency Amount on a
Quarterly Payment Date (if an Optional Prepayment is made on a Quarterly Payment
Date), or the immediately succeeding Quarterly Payment Date (if an Optional
Prepayment is made on any date other than a Quarterly Payment Date).

(e) Section 3.8(c) shall be amended by inserting the bold, underlined text and
deleting the bold, stricken text as follows:

(c) On the Change of Control Prepayment Date, the Issuers shall (jointly and
severally) prepay all of the Prepayment Notes and, in connection therewith, the
Issuers shall (i) accept for payment all of the Prepayment Notes that were
properly tendered pursuant to the Change of Control Offer, (ii) deposit with the
Trustee an amount equal to the Change of Control Prepayment Price in respect of
all of the Prepayment Notes, pro rata, based on the Outstanding Principal Amount
of Prepayment Notes held by each Accepting Noteholder, together with all other
fees and expenses payable on the Change of Control Prepayment Date in connection
with the consummation of such Change of Control Prepayment pursuant to the
Indenture and the other Transaction Documents, and all amounts (including
Collateral Protection Advances with interest thereon), if any, then due to the
Back-Up Manager and (iii) deliver or cause to be delivered to the Trustee the
Prepayment Notes properly accepted. The consummation of a Change of Control
Prepayment may not result in a failure to pay any Class A Notes Accrued
Quarterly Scheduled Principal Amount or any Quarterly Scheduled Principal
Deficiency Amount in respect of any Class A Notes that are not Prepayment Notes
on the Quarterly Payment Date on which such Change of Control Prepayment is made
(if such Change of Control Prepayment is made on a Quarterly Prepayment Date) or
on the Quarterly Payment Date immediately following the date on which such
Change of Control Prepayment is made (if such Change of Control Prepayment is
not made on a Quarterly Prepayment Date).

(f) The definition of “Rating Event” in Section 3.8(g) shall be amended by
inserting the bold, underlined text as follows:

A “Rating Event” means any Outstanding Tranche of Class A Notes either (i) has
its rating withdrawn by either Rating Agency or (ii) is rated below the lower of
(A) the then-current credit ratings on such Outstanding Tranche of Class A Notes
by either Rating Agency or (B) the initial credit ratings assigned to such
Outstanding Tranche of Class A Notes by either Rating Agency (in each case,
without negative implications) in each case from the date of the public notice
of an arrangement that could result in a Change of Control until the end of the
60-day period following public notice of the occurrence of the Change of Control
(which 60-day period shall be extended so long as the rating of the Class A
Notes is under publicly announced consideration for possible downgrade by either
of the Rating Agencies as a result of, or in respect of, the applicable Change
of Control); provided that (i) a Rating Event arising by virtue of a particular
reduction in rating shall not be deemed to have occurred in respect of a
particular Change of Control (and thus shall not be deemed a Rating Event for
purposes of the definition of Change of Control Triggering Event) if any of the
Rating Agencies does not announce or publicly confirm or inform the Trustee in
writing at the Issuers’ or its request that the reduction in ratings was the
result, in whole or in part, of any event or circumstance comprised of or

 

6



--------------------------------------------------------------------------------

arising as a result of, or in respect of, the applicable Change of Control
(whether or not the applicable Change of Control has been consummated at the
time of such Rating Event); and (ii) no Rating Event shall be deemed to have
occurred if the Issuers obtain within the time periods set forth in this
definition of “Rating Event” a Rating Agency Confirmation in respect of such
Change of Control where, solely for purposes of determining whether a Rating
Event has occurred, “Rating Agency Confirmation” means, with respect to any
Outstanding Tranche of Class A Notes, a written confirmation from the Rating
Agencies that such Change of Control shall not result in either (i) a withdrawal
of its credit ratings on such Outstanding Tranche of Class A Notes or (ii) the
assignment of credit ratings on such Outstanding Tranche of Class A Notes below
the lower of (A) the then-current credit ratings on such Outstanding Tranche of
Class A Notes or (B) the initial credit ratings assigned to such Outstanding
Tranche of Class A Notes by such Rating Agency (in each case, without negative
implications).

(g) Annex A to the Series 2016-1 Supplement shall be amended as follows:

(i) The following definitions shall be amended by inserting the bold, underlined
text and deleting the bold, stricken text as follows:

“Class A Make-Whole Prepayment Premium” has the meaning set forth in
Section 3.6(e) of the Series 2016-1 Supplement. For purposes of the Base
Indenture, “Class A Make-Whole Prepayment Premium” shall be deemed as such for
purposes of the Priority of Payments.to be a “Class A Make-Whole Prepayment
Premium.”

“Class A Notes Accrued Quarterly Interest Amount” means, for the Quarterly
Allocation Date with respect to aany Quarterly Collection Period and the
Interest Accrual Period beginning during such Quarterly Collection PeriodPayment
Date, an amount equal to the sum of: (i) the Class A Quarterly Interest and
(ii)(i) the amount by which (1) the Class A Quarterly Interest for such Interest
Accrual Period exceeds (2) the aggregate amount previously allocated pursuant to
this clause (i) and clause (ii) (to the extent such amounts under clause
(ii) were allocated with respect to amounts calculated under this clause (i),
without duplication) during such Quarterly Collection Period; and the Class A
Notes Accrued Quarterly Interest Shortfall for such Quarterly Allocation Date.,
if any. For purposes of the Base Indenture, the “Class A Notes Accrued Quarterly
Interest Amount” shall be deemed to be a “Class A Notes Accrued Quarterly
Interest Amount.”

“Class A Notes Accrued Quarterly Interest Shortfall” means the, as of any date
of determination, the aggregate amount, if any, by which (i) the aggregate
amount allocated to the Class A Notes Accruedof due and unpaid Class A Quarterly
Interest Amount with respect to the Class A Notes onas of the Quarterly
Allocation Date with respect to such Quarterly Collection Period was less than
(ii) the aggregate Class A Notes Accrued Quarterly Interest Amount for all such
preceding Quarterly Allocation Dates.Payment Date immediately prior to such date
of determination; provided that if such determination relates to the amount of
funds on deposit in the Class A Notes Interest Reserve Account or amount of
funds to be provided under any Interest Reserve Letter of Credit for purposes of
paying the Class A Notes Accrued Quarterly Interest Shortfall pursuant to
Section 5.9(d) of the Base Indenture, such amount shall be the amount, if any,
by which the aggregate amount allocated to the Class A Notes Quarterly Interest
Amount is less than the Class A Quarterly Interest for the related Interest
Accrual Period.

 

7



--------------------------------------------------------------------------------

“Class A Quarterly Interest” means, with respect to any Interest Accrual Period,
an amount equal to the sum of (i) the accrued interest at the Series 2016-1
Class A Note Rate on the Series 2016-1 Class A Outstanding Principal Amount,
calculated based on a 360-day year of twelve 30-day months, and (ii) the amount
of any Class A Notes Accrued. For purposes of the Base Indenture, the “Class A
Quarterly Interest Shortfall with respect to the Series 2016-1” shall be deemed
to be a “Class A Notes, for the immediately preceding Quarterly Interest Accrual
PeriodAmount.”

“Quarterly Scheduled Principal Amount” means, with respect to any Quarterly
Payment Date, with respect to the Series 2016-1 Class A-1 Notes, for any
Quarterly Payment Date before December 2017, zero, and for any Quarterly Payment
Date on or after December 2017, $218,750,000; provided that amounts paid to the
Class A Noteholders in respect of the Series 2016-1 Class A Outstanding
Principal Amount (x) in respect of amounts allocated pursuant to clause (i)(B)
of the Priority of Payments shall reduce the respective Quarterly Scheduled
Principal Amounts pro rata or (y) as optional prepayments pursuant to
Section 3.6(f), shall reduce the respective Quarterly Scheduled Principal
Amounts ratably based on the Outstanding Principal Amount of such optional
prepaymentpro rata. Series 2016-1 Class A Notes that are cancelled pursuant to
Section 2.14 of the Base Indenture shall reduce the applicable Quarterly
Scheduled Principal Amounts ratably based on the Outstanding Principal Amount of
such Series 2016-1 Class A Notes. For purposes of the Base Indenture, the
Quarterly Scheduled Principal AmountsAmount shall be deemed to be a “Scheduled
Principal PaymentsPayment” and a “Class A Notes Accrued Quarterly Scheduled
Principal Amount.”

“Quarterly Scheduled Principal Deficiency Amount” means, as of any date of
determination, the aggregate amount, if any, of due and unpaid Quarterly
Scheduled Principal Amounts with respect to each Quarterly Payment Date prior to
such date of determination.

(ii) The definitions of “Accrued Quarterly Scheduled Principal Shortfall
Amount,” “Class A Notes Accrued Quarterly Scheduled Principal Amount” and
“Series 2016-1 Class A Notes Quarterly Interest Amount” shall be deleted from
Annex A in their entirety.

2. Governing Law.

THIS SERIES 2016-1 SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

8



--------------------------------------------------------------------------------

3. Execution in Counterparts.

This Series 2016-1 Supplemental Indenture shall constitute an “Indenture
Document” for all purposes of the Indenture and Transaction Documents. This
Series 2016-1 Supplemental Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.
Delivery of an executed counterpart of this Series 2016-1 Supplemental Indenture
by electronic means (including email or telecopy) will be effective as delivery
of a manually executed counterpart of this Series 2016-1 Supplemental Indenture.

4. No Other Changes.

Except as provided herein, the Series 2016-1 Supplement shall remain unchanged
and in full force and effect, and each reference to the Series 2016-1 Supplement
and words of similar import in the Series 2016-1 Supplement or in the Indenture,
as amended hereby, shall be a reference to the Series 2016-1 Supplement as
amended hereby and as the same may be further amended, supplemented and
otherwise modified and in effect from time to time. This Series 2016-1
Supplemental Indenture may be used to create a conformed amended and restated
Series 2016-1 Supplement for the convenience of administration by the parties
hereto.

5. Execution, Delivery and Validity.

Each of the Issuers represents and warrants to the Trustee that this Series
2016-1 Supplemental Indenture has been duly and validly executed and delivered
by it and constitutes its valid and binding obligation, enforceable against it
in accordance with its terms.

6. Limited Recourse.

The obligations of the Issuers hereunder are limited recourse obligations of the
Issuers payable solely from the Collateral in accordance with the Priority of
Payments.

7. Non-Petition.

Each party hereto hereby covenants and agrees that, at any time prior to the
date which is (a) one (1) year, or (b) if longer, the applicable preference
period in effect, and in case of (a) or (b) plus one (1) day following the
payment in full of the latest maturing Note, it will not institute against, or
join with any other Person in instituting against, any Securitization Entity any
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any federal or state bankruptcy or
similar law; provided that nothing in this Section 7 shall constitute a waiver
of any right to indemnification, reimbursement or other payment from the
Securitization Entities pursuant to the Indenture or any other Transaction
Document.

8. Binding Effect.

This Series 2016-1 Supplemental Indenture shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

[Signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Series 2016-1
Supplemental Indenture to be duly executed and delivered by their respective
proper and duly authorized officers as of the day and year first above written.

 

SPRINT SPECTRUM CO LLC

By:    

 

/s/ Janet M. Duncan

 

Name: Janet M. Duncan

 

Title: Vice President and Treasurer

SPRINT SPECTRUM CO II LLC

By:    

 

/s/ Janet M. Duncan

 

Name: Janet M. Duncan

 

Title: Vice President and Treasurer

SPRINT SPECTRUM CO III LLC

By:    

 

/s/ Janet M. Duncan

 

Name: Janet M. Duncan

 

Title: Vice President and Treasurer

 

[Signature Page to Supplemental Indenture to Series 2016-1 Supplement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Trustee

By:

 

/s/ Diana Vasconez

 

Name: Diana Vasconez

 

Title: Assistant Vice President

By:

 

/s/ William Schwerdtman

 

Name: William Schwerdtman

 

Title: Associate

 

[Signature Page to Supplemental Indenture to Series 2016-1 Supplement]